                                                                                                       Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

RAQUEL CARMON,                                   )
                                                 )
       Plaintiff,                                )
                                                 )          Cause No. 19SL-CC02264
v.                                               )
                                                 )
SAKS FIFTH AVENUE LLC,                           )          Division No. 10
                                                 )
       Defendant.                                )

                       PLAINTIFF’S FIRST AMENDED PETITION

       COMES NOW Plaintiff, Raquel Carmon (“Plaintiff”), by and through undersigned

counsel, and for her First Amended Petition against Defendant Saks Fifth Avenue LLC

(“Defendant”), states to this Honorable Court as follows:

                                            PARTIES

       1.      Plaintiff is a former employee of Defendant, which operates a department store in

in Saint Louis County, Missouri.

       2.      Plaintiff was subjected to severe and pervasive race discrimination, retaliation, and

a hostile work-environment, all in violation of the Missouri Human Rights Act (the “MHRA”), as

discussed in more detail below.

       3.      Plaintiff is a current resident and citizen of the State of Missouri and, was at all

times relevant herein, a resident and citizen of the State of Missouri who worked in Saint Louis

County, Missouri.

       4.      At all times relevant herein, Plaintiff was an “employee” of Defendant as defined

by the MHRA.




                                                 1
                                                                                                   Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       5.      During the time of the discrimination and retaliation described herein, Defendant

was a Massachusetts limited liability company with its principle place of business in New York,

New York.

       6.      Defendant’s sole member is Saks & Company LLC, a Delaware limited liability

company with its principle place of business in New York, New York.

       7.      The sole member of Saks & Company LLC is Saks Incorporated, a Tennessee

corporation with its principle place of business in New York, New York.

       8.      The sole shareholder of Saks Incorporated is Lord and Taylor Acquisition Inc., a

Delaware corporation in its principle place of business in New York, New York.

       9.      The sole shareholder of Lord and Taylor Acquisition Inc. is the ultimate parent

company, Hudson’s Bay Company (also known as “HBC”), a Canadian corporation with its

principle place of business in New York, New York.

       10.     Defendant conducts continuous and systematic business in the State of Missouri

from its location at 1 Plaza Frontenac, St. Louis, Missouri 63141.

       11.     Defendant is an “employer” within the meaning of the MHRA.

                                 JURISDICTION AND VENUE

       12.     The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

       13.     Jurisdiction and venue are proper in Saint Louis County, Missouri, pursuant to

RSMo. §§ 213.111.1, 287.780, and 508.010.

       14.     Plaintiff received one Notice of Right to Sue letter from the Missouri Commission

on Human Rights (the “MCHR”) on or about March 11, 2019. A copy of Plaintiff’s Notice of




                                                 2
                                                                                                     Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
Right to Sue from the MCHR is attached hereto, marked as “Plaintiff’s Exhibit 1,” and is hereby

incorporated as if fully set forth herein.

        15.     Plaintiff’s cause of action arises out of conduct that took place in Saint Louis

County, State of Missouri.

                                ADMINISTRATIVE PROCEDURES

        16.     The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

        17.     On or about August 2, 2018, Plaintiff timely filed with the MCHR and the Equal

Employment Opportunity Commission (the “EEOC”) a Charge of Discrimination (Plaintiff’s

“Original Charge”) against Defendant on the basis of race discrimination and retaliation in

violation of the MHRA and corresponding, federal anti-discrimination laws. A copy of Plaintiff’s

Original Charge is attached hereto, marked as “Plaintiff’s Exhibit 2,” and is hereby incorporated

as if fully set forth herein.

        18.     On or about March 11, 2019, the MCHR issued Plaintiff her Notice of Right to Sue

(see Plaintiff’s Exhibit 1) related to Plaintiff’s aforementioned charge of discrimination, and

Plaintiff’s original lawsuit in the above-captioned matter was filed within 90 days of the MCHR’s

issuance of said Notice on June 7, 2019.

        19.     Plaintiff’s Original Charge provided the MCHR and the EEOC sufficient

opportunity to investigate the full scope of the controversy between the parties and, accordingly,

the sweep of this judicial complaint may be, and is, as broad as the scope of an MCHR or EEOC

investigation that could reasonably be expected to have grown out of Plaintiff’s Original Charge.




                                                 3
                                                                                                           Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       20.        Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action, and Plaintiff’s Petition was filed within all applicable statutes of

limitations.

                              GENERAL FACTUAL ALLEGATIONS

       21.        The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

       22.        Plaintiff was employed by Defendant in asset protection from November 2015 until

she was terminated on July 19, 2018.

       23.        The store Plaintiff worked at for Defendant was located in Frontenac, Missouri, an

affluent suburb of St. Louis (hereinafter referred to as the “Frontenac store”).

               Factual Allegations Related to Plaintiff’s Race Discrimination Claims

       24.        Plaintiff is an African American woman.

       25.        Plaintiff’s direct supervisor was Nathan Dickey, District Asset Protection Manager

(hereinafter referred to as “Dickey”).

       26.        Starting in 2016 and until her termination, Plaintiff inquired to her boss, Dickey,

about opportunities for promotions.

       27.        Starting in 2016 and prior to her complaint of racial discrimination in April 2018,

Plaintiff was told by Dickey that because she was an African American, she would likely not get

a promotion in the Frontenac store.

       28.        Plaintiff was told by Dickey to “not hold her breath” with regards to obtaining a

promotion.

       29.        Plaintiff was also told by Dickey that she would need to move to a more “diverse”

location than the Frontenac store if she wanted a promotion.




                                                    4
                                                                                              Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
30.   By further way of example, Dickey stated the following to Plaintiff:

      a.     April 7, 2017, Dickey stated that there is real racism at the Frontenac store.

      b.     On May 1, 2017, Dickey stated that Plaintiff’s performance review score

      was above target and that there is an old-school mentality of Defendant’s leadership

      team in St. Louis, Missouri. As a result, Dickey informed Plaintiff, Plaintiff would

      never get promoted by Defendant in St. Louis, Missouri. He noted that Plaintiff had

      been reaching out for a mentor for over a year, and Defendant denied that request.

      Indeed, that same day, Dickey informed Plaintiff that he doubted anything would

      change if Defendant were sued for discrimination.

      c.     On May 3, 2017, Dickey told Plaintiff not to get her hopes up about being

      promoted. Dickey informed Plaintiff that he had a conversation with an employee

      of Defendant, John Evans, who was Dickey’s direct supervisor. Dickey told

      Plaintiff that he had informed Mr. Evans that Plaintiff kept getting the run around

      and was shut down from promotion opportunities.

      d.     On May 24, 2017, Dickey complained about ethical problems in the

      building and stated that employees needed to make all decisions without coming to

      him.

      e.     On July 15, 2017, Dickey discussed how African Americans are labeled at

      the store and was sure that racial slurs were used by Defendant’s employees.

      f.     On July 17, 2017, Dickey stated that he has seen racial discrimination

      against African Americans, Asians and Jews in the Frontenac store.




                                       5
                                                                                       Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
g.     On July 22, 2017, one of Defendant’s employees talked about how he’s

heard Defendant’s management team make jokes about Jewish people and call

Asian people “orientals”.

h.     On July 22, 2017, when a letter came out to employees at the Frontenac

store describing racism, employees expressed that they did not feel comfortable

sharing their experiences with Derrick Wells in human resources.

i.     On July 26, 2017, Dickey stated that a black janitor at the Frontenac store

could be selling drugs instead of taking the bus to the Frontenac store, suggesting

that it would have been easier for a black person in a “shitty area” to sell drugs

instead of work at the Frontenac store.

j.     On July 29, 2017, Dickey encouraged Plaintiff to ask John Evans for an

interview because Plaintiff had reduced asset loss to a third of what it had been at

the Frontenac store. However, Dickey warned Plaintiff, Defendant would be hot

and cold about promoting Plaintiff.

k.     On August 4, 2017, Dickey told Plaintiff that Division Vice President of

Human Resources Derrick Wells told Dickey that Defendant had handled

Plaintiff’s request to be promoted incorrectly.

l.     On August 5, 2017, Dickey stated that Plaintiff was instrumental in the

success of the Frontenac store, and that he would tell Defendant that some

employee’s opinions of Plaintiff cannot be trusted.

m.     On August 8, 2017, Dickey told Plaintiff that African Americans who come

into the Frontenac store usually have a clean presentation to compensate for the

unclean presentation of other African Americans.




                                  6
                                                                                                           Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
                 n.       August 8, 2017 Nate talks about African Americans who come in the store

                 usually have a clean presentation.

                 o.       On or around September 7, 2017, Dickey informed Plaintiff that the old-

                 school mentality at Defendant still existed but that he believed it would go away as

                 older employees at Defendant retired.

                 p.       Plaintiff continued to not be promoted within Defendant because she was

                 perceived as African American by Defendant and was working at the Frontenac

                 store.

                 q.       On April 13, 2018, Dickey discussed how Dickey told John Evans that

                 Dickey would sue Defendant for his own employment issues with Defendant.

                 Furthermore, Dickey discussed how what he characterized as a racist event would

                 be held at the Frontenac store.

                 r.       On April 17, 2018, Dickey stated that he believed that Defendant was trying

                 to fire him, and Dickey stated that John Evans told Dickey to fabricate reasons to

                 fire Plaintiff.

                Factual Allegations Related to Defendant’s Discriminatory and/or
                             Retaliatory Conduct Towards Plaintiff

          31.    In or about April 2018, Plaintiff wrote a formal complaint to Defendant’s human

resources department, complaining about the racist discrimination she was experiencing.

          32.    On May 4, 2018, the work file cabinet was locked in the office after the

discrimination complaint was sent.

          33.    After her complaint, Dickey started retaliating against Plaintiff and treating her very

poorly.




                                                   7
                                                                                                         Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       34.     Dickey accused Plaintiff of infractions for which other employees of Defendant

would not be disciplined.

       35.     In or about May 2018, Plaintiff complained again to human resources about the

retaliation she was experiencing from Dickey.

       36.     During Plaintiff’s employment, Defendant had a policy of donating merchandise

that was left behind by customers in the Frontenac store.

       37.     Customers would often buy merchandise and have the Frontenac store hold the

items, and then those customers would often not return to pick up those items.

       38.     Items were donated after they were left behind by customers for 90 days or longer.

       39.     Plaintiff was told in 2016 by Dickey that she did not have to specifically ask each

time she was going to donate items that were left behind for 90 days or longer, and that she could

just take such merchandise to places to donate.

       40.     This continuous discrimination, harassment and retaliation continued into June 27,

2018, when Dickey, with Defendant’s assistance, orchestrated the unlawful arrest of Plaintiff.

       41.     On or about June 27, 2018, Plaintiff took certain merchandise that was left in the

Frontenac store longer than 90 days to her car to donate those items, as Dickey had previously told

her she had the authority to do.

       42.     Thereafter, Plaintiff left for a previously scheduled vacation.

       43.     When Plaintiff returned to work in early July 2018, Dickey told her that she needed

to return the aforementioned items.

       44.     Plaintiff still had the items in her car, so she brought them back inside the Frontenac

store at Dickey’s request.




                                                  8
                                                                                                         Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
        45.     Dickey called the police on Plaintiff and accused her of stealing the items, which

totaled over $5,000.

        46.     Dickey knew that Plaintiff had not stolen any items.

        47.     Dickey knew he had given Plaintiff permission to donate the items.

        48.     Dickey intentionally relayed false information to the police in order to have

Plaintiff arrested.

        49.     The police arrived at the Frontenac store and arrested Plaintiff.

        50.     Plaintiff was handcuffed and removed from the Frontenac store in front of her

colleagues and taken to the police station.

        51.     Plaintiff was charged with felony stealing.

        52.     Defendant terminated Plaintiff from her employment on July 19, 2018.

        53.     Dickey was retaliating against Plaintiff for reporting Dickey’s discriminatory and

retaliatory conduct to human resources.

        54.     Defendant assisted this retaliation by supporting Dickey in his retaliatory actions.

        55.     This experience was extremely humiliating to Plaintiff.

        56.     Plaintiff’s mug shot is online, and that mug shot is readily visible when her name

is searched online.

        57.     Plaintiff had to hire a criminal defense lawyer and incurred legal fees as a result of

the false charges against her.

        58.     The charges against Plaintiff were dismissed, as they were completely without

merit and false.

        59.     Defendant knew that the charges against Plaintiff were completely without merit

and were false and took no action to correct the false charges against Plaintiff.




                                                  9
                                                                                                        Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
                             COUNT I: RACE DISCRIMINATION
                                  Violation of the MHRA

       60.     The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

       61.     Plaintiff considers herself, in part, to be a member of the African American race.

       62.     Additionally, due to Plaintiff’s skin color and darker complexion, Plaintiff is under

information and belief that all reasonable people consider her to be a member of the African

American race.

       63.     Plaintiff, by virtue of her African American race, is a member of a class of persons

protected by the MHRA.

       64.     Plaintiff suffered adverse employment action because of her race, including but not

limited to failure to receive a promotion, harassing behavior at work, false arrest, and ultimately

termination.

       65.     Plaintiff’s race was a contributing and motivating factor in Defendant’s conduct for

the following reasons, including, but not limited to:

               a.      Plaintiff was denied promotions and was expressly told it was because of

                       her race;

               b.      Plaintiff was disciplined for false and pretextual reasons, and for reasons

                       non-African American persons were not disciplined for;

               c.      Plaintiff was wrongfully accused of stealing; and

               d.      Plaintiff was terminated for false and pretextual reasons, and for reasons for

                       which other non-African American employees were not terminated.




                                                 10
                                                                                                          Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
        66.     As a direct and proximate result of the foregoing, Plaintiff suffered intentional

discrimination – because of her race, in violation of the MHRA – at the hands of Defendant during

the course of Plaintiff’s employment.

        67.     As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has been, and continues to be, deprived of income, as well as other monetary and non-monetary

benefits.

        68.     As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has suffered, and continues to suffer, garden-variety emotional distress and other related non-

medical bill compensatory damages.

        69.     By failing to take prompt and effective remedial action – e.g., adhering to Plaintiff’s

requests for promotions; reprimanding Plaintiff’s direct supervisor(s); terminating their

employment; and/or notifying the police that Plaintiff had not actually stolen from Defendant –

Defendant, in effect, condoned, ratified, and/or authorized the harassment, discrimination, and

retaliation against Plaintiff.

        70.     As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights of others,

including the rights of Plaintiff, thus justifying an award of punitive damages in an amount

sufficient to punish Defendant and/or to deter it and others from like conduct in the future.

        71.     Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by the MHRA.

        72.     Plaintiff is entitled to recover costs associated with the prosecution of the above-

captioned cause of action against Defendant, as provided by the MHRA.




                                                  11
                                                                                                         Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is deemed

fair and reasonable; for reasonable attorneys’ fees; for costs; for interest, as allowed by law; and

for such other and further relief deemed just and proper under the circumstances.

      COUNT II: RACE DISCRIMINATION – HOSTILE WORK ENVIRONMENT
                           Violation of the MHRA

       73.     The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

       74.     Plaintiff considers herself, in part, to be a member of the African American race.

       75.     Additionally, due to Plaintiff’s skin color and darker complexion, Plaintiff is under

information and belief that all reasonable people consider her to be a member of the African

American race.

       76.     Plaintiff, by virtue of her African American race, is a member of a class of persons

protected by the MHRA.

       77.     During the course of the Plaintiff’s employment with Defendant, Plaintiff was

subjected to severe and unwelcome discrimination based on her race, including, but not limited to,

that contained within this Petition.

       78.     The race-offensive, -harassing, and -discriminatory conduct was sufficiently severe

and/or pervasive that a reasonable person in Plaintiff’s position would find Plaintiff’s work

environment to be hostile and/or abusive.

       79.     At the time the race-offensive, -harassing, and -discriminatory conduct occurred,

and as a result of that conduct, Plaintiff believed her work environment to be hostile and/or abusive,

and said conduct adversely affected the terms, conditions, and/or privileges of Plaintiff’s

employment with Defendant.



                                                 12
                                                                                                     Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       80.     Defendant knew or should have known of the racial discrimination as Plaintiff had

previously reported the racial discrimination to Dickey’s superiors.

       81.     Defendant failed to exercise reasonable care to prevent and promptly correct the

aforementioned race-offensive, -harassing, and -discriminatory conduct by Defendant, including,

but not limited to, one or both of the following:

               a. Failing to make good-faith efforts to establish and enforce policies to prevent

                   illegal discrimination against its employees, including racial discrimination;

                   and/or

               b. Failing to properly train and/or otherwise inform their supervisors and

                   employees concerning their duties and obligations under the civil rights laws,

                   including the MHRA.

       82.     Plaintiff’s race was, at the very least, a contributing and motivating factor in

Defendant’s disparate treatment of Plaintiff.

       83.     As a direct and proximate result of the foregoing, Plaintiff suffered intentional

discrimination – because of her race, in violation of the MHRA – at the hands of Defendant during

the course of Plaintiff’s employment.

       84.     As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has been, and continues to be, deprived of income, as well as other monetary and non-monetary

benefits.

       85.     As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has suffered, and continues to suffer, garden variety emotional distress and other related non-

medical bill compensatory damages.




                                                    13
                                                                                                          Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
        86.     By failing to take prompt and effective remedial action – e.g., adhering to Plaintiff’s

requests for promotions; reprimanding Plaintiff’s direct supervisor(s); terminating their

employment; and/or notifying the police that Plaintiff had not actually stolen from Defendant –

Defendant, in effect, condoned, ratified, and/or authorized the harassment, discrimination, and

retaliation against Plaintiff.

        87.     As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights of others,

including the rights of Plaintiff, thus justifying an award of punitive damages in an amount

sufficient to punish Defendant and/or to deter them and others from like conduct in the future.

        88.     Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by the MHRA.

        89.     Plaintiff is entitled to recover costs associated with the prosecution of the above-

captioned cause of action against Defendant, as provided by the MHRA.

        WHEREFORE, Plaintiff prays that this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is deemed

fair and reasonable; for reasonable attorneys’ fees; for costs; for interest, as allowed by law; and

for such other and further relief deemed just and proper under the circumstances.

                  COUNT III: RACE DISCRIMINATION – RETALIATION
                                Violation of the MHRA

        90.     The allegations contained in all aforementioned Paragraphs are hereby realleged

and incorporated as if fully set forth herein.

        91.     Plaintiff considers herself, in part, to be a member of the African American race.




                                                  14
                                                                                                       Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       92.     Additionally, due to Plaintiff’s skin color and darker complexion, Plaintiff is under

information and belief that all reasonable people consider her to be a member of the African

American race.

       93.     Plaintiff, by virtue of her African American race, is a member of a class of persons

protected by the MHRA.

       94.     As contained in this Petition, Plaintiff engaged in protected activities, including,

but not limited to, reporting race discrimination against Plaintiff and other non-white people.

       95.     Plaintiff opposed racial discrimination and exercised her legal rights when she

complained to human resources in April and May 2018.

       96.     Plaintiff’s supervisor Dickey knew she had complained to human resources about

him.

       97.     Plaintiff had a reasonable belief that she and other of Defendant’s employees were

being racially discriminated against by Defendant.

       98.     As a result of engaging in said protected activities, Plaintiff has suffered, and

continues to suffer, adverse employment actions, as alleged in this Petition, including, but not

limited to, being falsely reported to the police by Defendant and being terminated from her

employment by Defendant.

       99.     Plaintiff’s termination occurred after she opposed racial discrimination and

harassment.

       100.    Defendants’ reasons for Plaintiff’s termination were false and pretextual.

       101.    Plaintiff was falsely accused of stealing and arrested because of Defendants’ lies

and wrongful conduct shortly after she opposed racial discrimination.




                                                15
                                                                                                          Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
        102.    Other employees who did not oppose racial discrimination were not terminated or

falsely arrested.

        103.    Plaintiff’s race was, at the very least, a contributing and motivating factor in

Defendant’s disparate treatment of Plaintiff.

        104.    As a direct and proximate result of the foregoing, Plaintiff suffered intentional

discrimination – because of her race, in violation of the MHRA – at the hands of Defendant during

the course of Plaintiff’s employment.

        105.    As a direct and proximate result of the actions and/or omissions of Defendant,

Plaintiff has been, and continues to be, deprived of income, as well as other monetary and non-

monetary benefits.

        106.    As a direct and proximate result of the actions and/or omissions of Defendant,

Plaintiff has suffered, and continues to suffer, garden variety emotional distress and other related

non-medical bill compensatory damages.

        107.    By failing to take prompt and effective remedial action – e.g., adhering to Plaintiff’s

requests for promotions; reprimanding Plaintiff’s direct supervisor(s); terminating their

employment; and/or notifying the police that Plaintiff had not actually stolen from Defendant –

Defendant, in effect, condoned, ratified, and/or authorized the harassment, discrimination, and

retaliation against Plaintiff.

        108.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights of others,

including the rights of Plaintiff, thus justifying an award of punitive damages in an amount

sufficient to punish Defendant and/or to deter it and others from like conduct in the future.




                                                  16
                                                                                                       Electronically Filed - St Louis County - October 09, 2019 - 11:28 AM
       109.    Plaintiff is entitled to recover reasonable attorneys’ fees associated with the

prosecution of the above-captioned cause of action against Defendant, as provided by the MHRA.

       110.    Plaintiff is entitled to recover costs associated with the prosecution of the above-

captioned cause of action against Defendant, as provided by the MHRA.

       WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages –

compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00 as is deemed

fair and reasonable; for reasonable attorney’s fees; for costs; for interest, as allowed by law; and

for such other and further relief deemed just and proper under the circumstances.



                                      Respectfully submitted,

                                      DONNER APPLEWHITE, ATTORNEYS AT LAW

                                    By: /s/ Thomas R. Applewhite
                                        Thomas R. Applewhite, #64437
                                        Steven A. Donner, #63789
                                        1108 Olive Street, Suite 200
                                        St. Louis, Missouri 63101-1949
                                        Phone:       (314) 293-3526
                                        Facsimile: (888) 785-4461
                                        Email:       tom.applewhite@da-lawfirm.com
                                                     steve.donner@da-lawfirm.com

                                      Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and accurate copy of the foregoing
was sent to all counsel of record via Missouri’s Electronic Filing System on October 9, 2019.
Furthermore, a copy was sent to Defendant’s lawyer, Melody L. Rayl of Fisher & Phillips LLP, at
mrayl@fisherphillips.com.

                                                /s/ Thomas R. Applewhite




                                                17
